Citation Nr: 0724032	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-38 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 2006, the veteran advised that he was 
withdrawing his power of attorney for David C. Cory and 
electing the Florida Department of Veterans Affairs to 
represent him.  In October 2006, the veteran advised that he 
was withdrawing his power of attorney for Mr. Cory and 
electing the American Legion to represent him.  At the Travel 
Board hearing held in October 2006, however, Mr. Cory 
represented him.  After the hearing, the Board received 
additional arguments and evidence from both Mr. Cory and The 
American Legion on behalf of the veteran.  As Mr. Cory 
represented the veteran at the hearing, the Board presumes 
that the veteran changed his mind on who he wanted to 
represent him in this matter.  Accordingly, the title page of 
this decision reflects Mr. Cory as the representative of 
record.  

As noted, a Travel Board hearing was held but a transcript of 
the hearing is not available because the tape of the hearing 
is not transcribable.  The veteran has declined to exercise 
his right to a new hearing. 

The Board observes that the veteran was furnished a statement 
of the case in August 2005, on the issues of entitlement to 
service connection for degenerative osteoarthritis, bilateral 
knees and lumbar stenosis.  In the cover letter sent with the 
statement of the case, the veteran was advised that in order 
to perfect his appeal to the Board, he must timely file a 
substantive appeal.  As these issues were not thereafter 
addressed in any correspondence from the veteran or his 
representative, the Board has concluded that the veteran is 
not currently seeking appellate review with respect to these 
issues.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The veteran has a current diagnosis of diabetes mellitus 
type II.

3.  Diabetic neuropathy is etiologically related to diabetes 
mellitus type II.


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II is presumed to have been 
incurred in active duty as a result of the veteran's exposure 
to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Peripheral neuropathy of the upper and lower extremities 
is proximately due to or the result of diabetes mellitus Type 
II.  38 U.S.C.A. §§ 1110, 1131 West 2002); 38 C.F.R. § 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claims for 
service connection of diabetes mellitus type II and 
peripheral neuropathy of the upper and lower extremities.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) or 38 C.F.R. § 3.159 (2006).  In 
addition, the Board observes that the veteran was provided 
with the requisite notice with respect to the disability-
rating and effective-date elements of his claims in a 
September 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Legal Criteria

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Diabetes mellitus type II is among the diseases specified in 
38 U.S.C.A. § 1116(a).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).




Analysis

A military service order shows that the veteran was sent on 
temporary duty to DaNang, Republic of Vietnam during the 
period September 24, 1970, to October 21, 1970.  The veteran 
has the requisite type of service; therefore, he is presumed 
to have been exposed to an herbicide agent during such 
service in the absence of affirmative evidence to the 
contrary.  The medical evidence of record shows that he is 
currently diagnosed with diabetes mellitus type II, which is 
an enumerated disease associated with exposure to certain 
herbicide agents.  Thus, the Board finds that service 
connection for diabetes mellitus type II is warranted on a 
presumptive basis.  

In addition, as the medical evidence of record shows that the 
veteran is also currently diagnosed with diabetic neuropathy, 
the Board finds that service connection for peripheral 
neuropathy of the upper and lower extremities as secondary to 
diabetes mellitus type II is warranted.


ORDER

Service connection for diabetes mellitus type II based on 
exposure to herbicides is granted.

Service connection for peripheral neuropathy of the upper and 
lower extremities as secondary to diabetes mellitus type II 
is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


